Response to Amendment
	This communication is in response to the amendment filed on 8/9/2022.  Claims 1-4 and 6-12 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 1 recites “generate, from the detection signals, a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine, the pressing machine being configured to perform a pressing process in which a tool is pressed against a material to deform the material”; “determine presence or absence of an abnormality in the pressing machine based on a characteristic of the vibration waveform”; and “determine an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”. The limitations of “generate, from the detection signals, a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine, the pressing machine being configured to perform a pressing process in which a tool is pressed against a material to deform the material”; “determine presence or absence of an abnormality in the pressing machine based on a characteristic of the vibration waveform”; and “determine an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “diagnostic apparatus for diagnosing a state of a pressing machine, the diagnostic apparatus comprising circuitry”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “diagnostic apparatus” language, “generate” in the context of this claim encompasses the user manually performing frequency analysis calculations. Similarly, the limitations of “determine presence or absence of an abnormality in the pressing machine based on a characteristic of the vibration waveform” and “determine an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determine” in the context of this claim encompasses the user manually identifying an abnormality based on the performed frequency analysis calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “diagnostic apparatus for diagnosing a state of a pressing machine, the diagnostic apparatus comprising circuitry”; “receive detection signals indicating vibration information and load information detected in the pressing machine by an accelerometer and a load sensor”; and “wherein the predetermined timing comprises a contact time at which the tool comes into contact with the material and a penetration time at which the tool penetrates the material, wherein the circuitry is configured to identify the contact time and the penetration time based on a change with elapse of time of a load applied to the punching tool, and wherein, when a difference of a certain degree or more is detected between a reference vibration waveform and the vibration waveform to be diagnosed, the circuitry is configured to determine the presence or absence of the abnormality in the pressing machine”. 
The diagnostic apparatus is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the generating and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding “receive detection signals indicating vibration information and load information detected in the pressing machine by an accelerometer and a load sensor”, this limitation does not integrate into a practical application because the limitation merely recites receiving of data for use in the mathematical concepts (i.e., the generating and determining steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding “wherein the predetermined timing comprises a contact time at which the tool comes into contact with the material and a penetration time at which the tool penetrates the material, wherein the circuitry is configured to identify the contact time and the penetration time based on a change with elapse of time of a load applied to the punching tool, and wherein, when a difference of a certain degree or more is detected between a reference vibration waveform and the vibration waveform to be diagnosed, the circuitry is configured to determine the presence or absence of the abnormality in the pressing machine”, these limitations are also directed to the mental process judicial exception (i.e., further data analysis regarding the received detection signals) and do not include any additional elements which are capable of integrating the exception into a practical application or are significantly more than the judicial exception
The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 is not patent eligible.
Dependent claims 2-4 and 8-12 are likewise also not patent eligible. The limitations of claims 2-4 and 8-12 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 2-4 and 8-12 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.
Independent Claim 6 recites “generate, from the detection signals, a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine configured to perform a pressing process in which a tool is pressed against a material to deform the material”, “15Client Ref. No. FN202004728visualize the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”; and “determine presence or absence of an abnormality in the pressing machine based on a characteristic of the vibration waveform”. The limitations of “generate, from the detection signals, a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine configured to perform a pressing process in which a tool is pressed against a material to deform the material”, and “15Client Ref. No. FN202004728visualize the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “diagnostic apparatus for diagnosing a state of a pressing machine, the diagnostic apparatus comprising circuitry”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “diagnostic apparatus” language, “generate” in the context of this claim encompasses the user manually performing frequency analysis calculations. Similarly, the limitation of “visualize the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “visualize” in the context of this claim encompasses the user visually analyzing the results of the frequency analysis calculations. Further, “determine” in the context of this claim encompasses the user manually identifying an abnormality based on the performed frequency analysis calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “diagnostic apparatus for diagnosing a state of a pressing machine, the diagnostic apparatus comprising circuitry”; “receive detection signals indicating vibration information and load information detected in the pressing machine by an accelerometer and a load sensor”; and “wherein the predetermined timing comprises a contact time at which the tool comes into contact with the material and a penetration time at which the tool penetrates the material, wherein the circuitry is configured to identify the contact time and the penetration time based on a change with elapse of time of a load applied to the punching tool, and wherein, when a difference of a certain degree or more is detected between a reference vibration waveform and the vibration waveform to be diagnosed, the circuitry is configured to determine the presence or absence of the abnormality in the pressing machine”.  
The diagnostic apparatus is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the generating and visualizing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding “receive detection signals indicating vibration information and load information detected in the pressing machine by an accelerometer and a load sensor”, this limitation does not integrate into a practical application because the limitation merely recites receiving of data for use in the mathematical concepts (i.e., the generating, visualizing, and determining steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding “wherein the predetermined timing comprises a contact time at which the tool comes into contact with the material and a penetration time at which the tool penetrates the material, wherein the circuitry is configured to identify the contact time and the penetration time based on a change with elapse of time of a load applied to the punching tool, and wherein, when a difference of a certain degree or more is detected between a reference vibration waveform and the vibration waveform to be diagnosed, the circuitry is configured to determine the presence or absence of the abnormality in the pressing machine”, these limitations are also directed to the mental process judicial exception (i.e., further data analysis regarding the received detection signals) and do not include any additional elements which are capable of integrating the exception into a practical application or are significantly more than the judicial exception
The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 6 is not patent eligible.
Independent Claim 7 recites “generating, from the detection signals, a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine, the pressing machine being configured to perform a pressing process in which a tool is pressed against a material to deform the material”; “determining presence or absence of an abnormality in the pressing machine based on a characteristic of the vibration waveform”; and “determining an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”. The limitations of “generating, from the detection signals, a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine, the pressing machine being configured to perform a pressing process in which a tool is pressed against a material to deform the material” and “determining an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “non-transitory recording medium storing a plurality of program codes 5which, when executed by one or more processors, causes the processors to perform a method for diagnosing a state of a pressing machine”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “non-transitory recording medium” language, “generating” in the context of this claim encompasses the user manually performing frequency analysis calculations. Similarly, the limitations of “determining presence or absence of an abnormality in the pressing machine based on a characteristic of the vibration waveform “ and “determining an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining” in the context of this claim encompasses the user manually identifying an abnormality based on the performed frequency analysis calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “non-transitory recording medium storing a plurality of program codes 5which, when executed by one or more processors, causes the processors to perform a method for diagnosing a state of a pressing machine”; “receiving detection signals indicating vibration information and load information detected in the pressing machine by an accelerometer and a load sensor”; and “wherein the predetermined timing comprises a contact time at which the tool comes into contact with the material and a penetration time at which the tool penetrates the material, wherein the contact time and the penetration time are identified based on a change with elapse of time of a load applied to the punching tool, and wherein, when a difference of a certain degree or more is detected between a reference vibration waveform and the vibration waveform to be diagnosed, the presence or absence of the abnormality in the pressing machine is determined”.  
The non-transitory recording medium is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the generating and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding “receiving detection signals indicating vibration information and load information detected in the pressing machine by an accelerometer and a load sensor”, this limitation does not integrate into a practical application because the limitation merely recites receiving of data for use in the mathematical concepts (i.e., the generating, visualizing, and determining steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding “wherein the predetermined timing comprises a contact time at which the tool comes into contact with the material and a penetration time at which the tool penetrates the material, wherein the circuitry is configured to identify the contact time and the penetration time based on a change with elapse of time of a load applied to the punching tool, and wherein, when a difference of a certain degree or more is detected between a reference vibration waveform and the vibration waveform to be diagnosed, the circuitry is configured to determine the presence or absence of the abnormality in the pressing machine”, these limitations are also directed to the mental process judicial exception (i.e., further data analysis regarding the received detection signals) and do not include any additional elements which are capable of integrating the exception into a practical application or are significantly more than the judicial exception
The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 7 is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bei (CN106334726A, cited on Applicant’s IDS) in view of Lacaille (U.S. Pub. No. 2016/0103038).
Regarding Claim 1, Bei teaches a diagnostic apparatus for diagnosing a state of a pressing machine (Abstract, abnormality of die used in a press), the diagnostic apparatus comprising circuitry configured to: receive detection signals indicating vibration information and load information detected in the pressing machine by an accelerometer and a load sensor (AE sensor 62 and load detecting sensor 61); generate, from the detection signals, a spectrum analysis based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine (page 7, FFT analysis of elastic wave signal from AE sensor 62), the pressing machine being configured to perform a pressing process in which a tool is pressed against a material to deform the material (Fig. 1, Fig. 2); determine presence or absence of an abnormality in the pressing machine based on a characteristic of the vibration waveform (page 2, abnormality); and determine an abnormality type of the pressing machine based on a characteristic of the spectrum analysis corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process (top of page 6, wear degree of mould 10), wherein the predetermined timing comprises a contact time at which the tool comes into contact with the material and a penetration time at which the tool penetrates the material (page 9, sixth full paragraph, load detecting sensor 61 used to detect when the punching process is occurring), wherein the circuitry is configured to identify the contact time and the penetration time based on a change with elapse of time of a load applied to the punching tool (page 6, last full paragraph, load signal maximum and minimum detected during punching process).  
Bei does not teach that the spectrum analysis is a spectrogram and wherein, when a difference of a certain degree or more is detected between a reference vibration waveform and the vibration waveform to be diagnosed, the circuitry is configured to determine the presence or absence of the abnormality in the pressing machine.  However, Lacaille teaches in the Abstract and paragraph [0001] use of spectrograms for vibration analysis, and comparing a spectrogram that represents an operating state to annotated spectrograms in a reference database in order to detect anomalies.  It would have been obvious to one skilled in the art to include the spectrogram analysis of Lacaille in the system of Bei, in order to effectively monitor a machine for wear and tear (see Lacaille, paragraph [0002]).
Regarding Claim 2, Bei in view of Lacaille teaches everything that is claimed above with respect to Claim 1.  Bei further teaches wherein the tool is a punching tool (page 4, punching) and the pressing process is shearing (page 14, shearing), and wherein the predetermined timing includes the contact time at which the punching tool comes into contact with the material during the shearing and the penetration time at which the punching tool penetrates the material during the shearing (page 9, sixth full paragraph, load detecting sensor 61 used to detect when the punching process is occurring).
Regarding Claim 3, Bei in view of Lacaille and Kim teaches everything that is claimed with respect to Claim 2.  Bei further teaches wherein the abnormality type includes wear of the punching tool (top of pages 6 and top of page 11, wear of mould 10, which includes upper die 11 and lower die 17, see page 5 and Fig. 2).  
Regarding Claim 4, diagnostic apparatus according to claim 2, wherein the circuitry is configured to identify the contact time and the penetration time based on a change with elapse of time of a load applied to the punching tool (page 6, last full paragraph, load signal maximum and minimum detected during punching process).  
Regarding Claim 6, Bei teaches a diagnostic apparatus for diagnosing a state of a pressing machine (Abstract, abnormality of die used in a press), the diagnostic apparatus comprising circuitry configured to: receive detection signals indicating vibration information and load information detected in the pressing machine by an accelerometer and a load sensor (AE sensor 62 and load detecting sensor 61); generate, from the detection signals, a spectrum analysis based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine (page 7, FFT analysis of elastic wave signal from AE sensor 62) configured to perform a pressing process in which a tool is pressed against a material to deform the material (Fig. 1, Fig. 2); and determine presence or absence of an abnormality in the pressing machine based on a characteristic of the vibration waveform (page 2, abnormality), wherein the predetermined timing comprises a contact time at which the tool comes into contact with the material and a penetration time at which the tool penetrates the material (page 9, sixth full paragraph, load detecting sensor 61 used to detect when the punching process is occurring), wherein the circuitry is configured to identify the contact time and the penetration time based on a change with elapse of time of a load applied to the punching tool (page 6, last full paragraph, load signal maximum and minimum detected during punching process).  
Bei does not teach that the spectrum analysis is a spectrogram; visualize the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process; and wherein, when a difference of a certain degree or more is detected between a reference vibration waveform and the vibration waveform to be diagnosed, the circuitry is configured to determine the presence or absence of the abnormality in the pressing machine.  However, Lacaille teaches in the Abstract and paragraph [0001] use of spectrograms for vibration analysis, and comparing a spectrogram that represents an operating state to annotated spectrograms in a reference database in order to detect anomalies.  Lacaille further teaches visualizing a spectrogram in Fig. 2.  It would have been obvious to one skilled in the art to include the spectrogram analysis of Lacaille in the system of Bei, in order to effectively monitor a machine for wear and tear (see Lacaille, paragraph [0002]).
Regarding Claim 8, Bei in view of Lacaille teaches everything that is claimed above with respect to Claim 1.  Bei does not teach wherein the circuitry is configured to control a display to display the spectrogram with a visually recognizable indication of the abnormality type.  However, Lacaille teaches displaying such a spectrogram, including an area of interest, in at least Fig. 2.  It would have been obvious to one skilled in the art at the time of the invention to include the spectrogram of Lacaille in the system of Bei, in order to effectively monitor a machine for wear and tear (see Lacaille, paragraph [0002])
Regarding Claim 9, Bei in view of Lacaille teaches everything that is claimed above with respect to Claim 1.  Bei further teaches wherein the circuitry is configured to generate a load waveform based on the load information detected in the pressing machine by the load sensor; and identify the contact time and the penetration time based on the load waveform and the vibration waveform (page 9, sixth full paragraph, load detecting sensor 61 used to detect when the punching process is occurring).  
Regarding Claim 10, Bei in view of Lacaille teaches everything that is claimed above with respect to Claim 1.  Bei does not teach wherein the circuitry is configured to generate the spectrogram in real time.  However, Lacaille teaches in at least paragraph [0050] generating a spectrogram based on a vibration signal during operation of a machine. It would have been obvious to one skilled in the art at the time of the invention to include the real-time spectrogram generation of Lacaille in the system of Bei, in order to effectively monitor a machine for wear and tear (see Lacaille, paragraph [0002]).
Regarding Claim 11, Bei in view of Lacaille teaches everything that is claimed above with respect to Claim 10.  Bei further teaches wherein the circuitry is configured to determine the abnormality type in real time (pages 5-6, wear is estimated during the punching process).  
Regarding Claim 12, Bei in view of Lacaille teaches everything that is claimed above with respect to Claim 1.  Bei does not teach wherein the spectrogram has an axis representing a frequency and indicating a characteristic relating to the vibration waveform relative to the frequency.  However, Lacaille teaches such a spectrogram in at least Fig. 2.  It would have been obvious to one skilled in the art at the time of the invention to include the spectrogram of Lacaille in the system of Bei, in order to effectively monitor a machine for wear and tear (see Lacaille, paragraph [0002]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bei in view of Lacaille in further view of Cetinkaya (U.S. Pub. No. 2014/0182380).
Regarding Claim 7, Bei teaches a method for diagnosing a state of a pressing machine (Abstract, abnormality of die used in a press), the method comprising: receiving detection signals indicating vibration information and load information detected in the pressing machine by an accelerometer and a load sensor (AE sensor 62 and load detecting sensor 61); generating, from the detection signals, a spectrum analysis based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine (page 7, FFT analysis of elastic wave signal from AE sensor 62) configured to perform a pressing process in which a tool is pressed against a material to deform the material (Fig. 1, Fig. 2); determining presence or absence of an abnormality in the pressing machine based on a characteristic of the vibration waveform (page 2, abnormality); and determining an abnormality type of the pressing machine based on a characteristic of the spectrum analysis corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process (top of page 6, wear degree of mould 10), wherein the predetermined timing comprises a contact time at which the tool comes into contact with the material and a penetration time at which the tool penetrates the material (page 9, sixth full paragraph, load detecting sensor 61 used to detect when the punching process is occurring), wherein the contact time and the penetration time are identified based on a change with elapse of time of a load applied to the punching tool (page 6, last full paragraph, load signal maximum and minimum detected during punching process).  
Bei does not teach that the spectrum analysis is a spectrogram and wherein, when a difference of a certain degree or more is detected between a reference vibration waveform and the vibration waveform to be diagnosed, the presence or absence of the abnormality in the pressing machine is determined.  However, Lacaille teaches in the Abstract and paragraph [0001] use of spectrograms for vibration analysis, and comparing a spectrogram that represents an operating state to annotated spectrograms in a reference database in order to detect anomalies.  It would have been obvious to one skilled in the art to include the spectrogram analysis of Lacaille in the system of Bei, in order to effectively monitor a machine for wear and tear (see Lacaille, paragraph [0002]).
Bei does not specifically teach a non-transitory recording medium storing a plurality of program codes which, when executed by one or more processors, causes the processors to perform the method.  However, Cetinkaya teaches, in paragraph [0063], performing signal processing using a computer including computer readable program code; the signal processing includes vibrational spectroscopy (see Abstract).  It would have been obvious to one skilled in the art at the time of the invention to include the computer of Cetinkaya in the system of Bei and Lacaille in order to perform the signal processing using typical instrumentation (see Cetinkaya, paragraph [0063]).  

Response to Arguments
Regarding the rejections under 35 USC 101, Applicant's arguments on page 8 of the Remarks filed 8/9/2022 have been fully considered but they are not persuasive. The added claim features merely recite receiving of data (i.e., the detection signals) for use in the claimed mental process, which amounts to insignificant extra-solution activity and is insufficient to integrate the judicial exception into a practical application (see MPEP 2106.04(d).1 and 2106.05(g)).  Updated rejections of the amended Claims under 35 USC 101 are provided above.
Regarding the rejections under 35 USC 103, Applicant’s arguments with respect to claims 1-4 and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863